PER CURIAM.
Appellant’s motion to dismiss has been treated as a motion to strike appellee’s answer brief for failure to timely serve it. The action of the Florida Parole and Probation Commission is affirmed. See Britt v. Florida Parole and Probation Commission, 417 So.2d 1079 (Fla. 1st DCA 1982); Overfield v. Florida Parole and Probation Commission, 418 So2d 321 (Fla. 1st DCA 1982); and Lopez v. Florida Parole and Probation Commission, 410 So.2d 1354 (Fla. 1st DCA 1982).
McCORD, MILLS and ERVIN, JJ., concur.